Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Scott Ulbrich (48005) on 06/03/2021.

The application has been amended as follows:










determining by the UE whether a serving cell supports broadcast or multicast service, wherein a system information block (SIB), including one or multiple broadcast or multicast service area identities 
transmitting in the serving cell by the UE the interest indication for broadcast or multicast service if the serving cell supports broadcast or multicast service, wherein the interest indication by the UE includes at least an identity of a particular broadcast or multicast service of interest, and wherein the UE does not have the SIB prior to transmitting the interest indication for broadcast or multicast service, 
wherein the interest indication for broadcast or multicast service indicates whether the UE has the SIB.  










Allowable Subject Matter
Claims 1-3, 8-13, and 18-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 11, the combination of limitations involving, transmitting, by a UE, an interest indication for broadcast or multicast service, wherein a SIB, including one or multiple broadcast or multicast service area identities, is not broadcasted in the serving cell  prior to transmitting the interest indication for broadcast or multicast service, and wherein the interest indication for broadcast or multicast service indicates whether the UE has the SIB, among other claim limitation, are non-obvious over the prior art. 
The closest prior art of record Wu (US 20180176962 A1) teaches that a UE initiates data transmission after the UE completes a SI request procedure, (Par. 0041), wherein the data transmission is a RRC message (e.g., MBMS interest indication message) (Par. 0092); Prior art INGALE et al. (US 20190223094 A1) and 3GPP TS 36.331 teaches MBMS interest indication message carries service list, but Wu-INGALE-3GPP TS 36.331 do not teach interest indication for broadcast or multicast service indicating whether the UE has the SIB, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S..C./Examiner, Art Unit 2416                                                                                                                                                                                                        
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416